DETAILED ACTION
Response to Arguments
Applicant’s arguments based on the remarks filed on 02/19/2021 with respect to claims 1-6, 8-10 and 12-16 have been fully considered, and persuasive. The rejections of claims 1-6, 8-10 and 12-16 have been withdrawn. 
Claims 1-6, 8-10 and 12-16 are pending in this application, of which claims 1, 10 and 12 are independent claims. Claims 6 and 11 have been cancelled by the Applicant.
Allowable Subject Matter
The present claims 1-6, 8-10 and 12-16 are now allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding claims 1, 10 and 12, the examiner agreed with the Applicant’s arguments shown in the Remark filed on 02/19/2021, in which from the fourth paragraph at page 9 to the last paragraph at page 12, the Applicant argued that: the combination of Leinonen, whether alone or in combination with other prior art of records fails to teach or suggest the following limitations: “detecting, by the receiver to be tested of the second radio-communication device and configured to use the second communication protocol, the test signal in a reception channel of the second radio-communication device of the at least two radio-communication devices, wherein the detecting includes noting triggering, by said receiver of the second radio-communication device, of an event caused by presence of said test signal in the reception channel, the event including a change in operation of the second radio-communication device or presence of an error message“, as claimed as a whole in combination with the other required elements as recited in claims 1, 10 and 12 of the current application. 
Other prior arts of record, Smaldi (US Pub. 2012/0134390); Milosiu et al. (US Pub. 2012/0184296); Matikkala et al. (US Pub. 2010/0093282); and Medapalli (US Pub. 2014/0029535), whether alone or in combination with other prior art of records also fail to disclose “detecting includes noting triggering, by said receiver of the second radio-communication device, of an event caused by presence of said test signal in the reception channel, the event including a change in operation of the second radio-communication device or presence of an error message”, as recited in amended claims 1, 10, and 12.
Based on the disclosure from illustrations of Figs. 1-2 and the Specification at page 9, lines 3-20; and since all the above prior arts of record fail to teach the claimed invention as stated above, the independent claims 1, 10 and 12 are therefore allowable. 
Regarding all the remaining dependent claims, due to their dependencies with respect to the above allowable base claims, the dependent claims 2-6, 8-9 and 13-16 are therefore also allowable.
.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Tomoe (US Pat. 6970680) teaches interference wave detection device that converting data to be transmitted from a base station into a radio signal of a predetermined transmission frequency.
Deininger et al. (US Pub. 2006/0082494) teaches method of testing antenna of a receiver module and coupling module arranged between the antenna and the receiver module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
May 20, 2021